375 S.C. 194 (2007)
652 S.E.2d 397
In the Matter of David B. GREENE, Petitioner.
Supreme Court of South Carolina.
October 17, 2007.

ORDER
On December 4, 2006, the Court definitely suspended petitioner from the practice of law for nine months.[1]In the Matter of Greene, 371 S.C. 207, 638 S.E.2d 677 (2006). In January 2007, he filed a Petition for Reinstatement and the matter was referred to the Committee on Character and Fitness (CCF). The CCF has filed a Report and Recommendation recommending the Court grant the Petition for Reinstatement. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed any exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement on the condition that petitioner promptly reimburse the Lawyers' Fund for Client Protection (the Fund) should the Fund determine any claims adversely to petitioner. Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED. *195 JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., COSTA M. PLEICONES, and DONALD W. BEATTY, JJ.
NOTES
[1]  In addition, the Court required petitioner to "take CLE courses regarding the proper use of trust accounts" and pay the costs of the disciplinary proceedings. Id., 371 S.C. at 217, 638 S.E.2d at 682. Petitioner submitted proof he attended two CLEs which addressed the proper handling of trust accounts and paid the costs of the disciplinary proceedings.